Order, Supreme Court, New York County *222(Laura E. Drager, J.), entered September 8, 2006, awarding plaintiff temporary maintenance of $69,000 a month, consisting of $39,000 for certain designated expenses (mostly carrying costs of homes, health insurance, club memberships and religious organizations, child care and housekeeping, car and driver, and tuition, room and board, tutoring and extracurricular activities for the children), and $30,000 for undesignated expenses, unanimously affirmed, without costs.
The award appears to reasonably balance the parties’ marital standard of living with plaintiff’s reasonable needs and defendant’s ability to pay, and to be otherwise properly based on Domestic Relations Law § 236 (B) (6) (a). Concur—Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ.